PER CURIAM.
Our original decision in this case, Hicks v. State, 755 So.2d 815 (Fla. 1st DCA 2000), was reviewed by the supreme court concerning the applicability of the Prison Releasee Reoffender Act to the offense of burglary of an unoccupied dwelling. The supreme court has remanded the case to this court for reconsideration in light of State v. Huggins, 802 So.2d 276 (Fla.2001). In Huggins, the court held that burglary of an unoccupied dwelling is not subject to prison releasee reoffender sentencing. The appellant was therefore improperly sentenced as a prison releasee reoffender.
We accordingly withdraw our April 20, 2000, opinion in this case, affirm the appellant’s convictions, vacate his sentences, and remand this case to the trial court for re-sentencing.
AFFIRMED in part; VACATED in part; and REMANDED for re-sentencing.
ALLEN, C.J., BENTON and POLSTON, JJ., concur.